MEMORANDUM**
Regardless of whether Shortt’s Rule 60(b) motion is characterized as a successive petition or a challenge unrelated to the merits of his habeas claim, Shortt’s appeal cannot succeed. The District Court did not abuse its discretion in denying the Rule 60(b) motion because no extraordinary circumstances exist that would justify relief. See Tomlin v. McDaniel, 865 F.2d 209, 210-211 (9th Cir.1989) (holding change in applicable law did not constitute extraordinary circumstances under Rule 60(b)).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.